Citation Nr: 1733700	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-39 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The appellant and her daughter

ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to February 1946.  He died in November 2008 and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional office (RO) in Indianopolis, Indiana.

The appellant and her daughter testified before a Veterans Law Judge in April 2011.  However, in January 2012, the appellant was advised that the Veterans Law Judge who had conducted such hearing was no longer employed by the Board.  The appellant was provided the option to testify at another hearing before a Veterans Law Judge who would adjudicate the appeal.  In a response received in February 2012, the appellant indicated that she wanted to appear at another hearing before a Veterans Law Judge via video-conference.  Thereafter, the Board remanded the case in May 2012 in order to afford the appellant her requested hearing.  In November 2012, she and her daughter testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  Transcripts of both Board hearing are of record.

In March 2013, the Board remanded the case for additional development and it now returns for further appellate review. 

FINDINGS OF FACT

1.  The Veteran died in November 2008; the Certificate of Death issued the same month lists his cause of death as natural acute renal failure; and a Certified Death Record issued in April 2011 lists the primary cause of death as acute renal failure, coronary artery disease, type 2 diabetes mellitus, and hypertension.  

2.  At the time of the Veteran's death, he was service-connected for varicose veins with chronic phlebitis and statis dermatitis of the left and right lower extremities, each evaluated as 60 percent disabling, effective January 12, 1998, and bursitis of the left knee, evaluated as 10 percent disabling, effective February 27, 2006; his combined disability rating was 100 percent as of February 27, 2006.

3.  A disability of service origin did not cause or contribute to the Veteran's death.

4.  The Veteran was not in receipt of a total disability rating for 10 continuous years prior to his death, was not rated as totally disabling continuously since his release from active duty and for at least 5 years preceding death, and was not a prisoner of war.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2016).

2.  The criteria for entitlement to DIC under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2016).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the instant case, VA's duty to notify was satisfied by a February 2009 letter, sent prior to the issuance of the rating decision on appeal, and a November 2010 letter, after which the appellant's claim was readjudicated in the August 2012 and February 2017 supplemental statements of the case.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007); Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the present case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for the equitable resolution of the issues decided herein has been obtained.  Specifically, the Veteran's service treatment records (STRs), service personnel records, and post-service private and VA treatment records have been obtained and considered.  The appellant has not identified any additional outstanding records that have not been requested or obtained.

Furthermore, VA opinions addressing the cause of the Veteran's death were obtained in November 2011, April 2015, and November 2016.  The Board finds that such VA opinions are adequate to decide the issue as they are predicated on an a thorough review of the record, to include the Veteran's treatment records and the appellant's contentions, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a medical opinion regarding the appellant's claim for service connection for the cause of the Veteran's death has been met.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

The appellant also offered testimony before Veterans Law Judges at a Board hearings conducted in April 2011 and November 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the hearings, the undersigned Veterans Law Judges noted the issues on appeal and solicited information regarding the appellant's contention that the Veteran's cause of death was related to his service-connected disabilities contributed to his death, to include her argument that such disabilities resulted in debilitating effects and general impairment of health to an extent that rendered the Veteran materially less capable of resisting the effects of other diseases primarily causing death.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussions raised the possibility that there were outstanding treatment records available, the Board remanded the case in March 2013 in order to obtain them.  Furthermore, as a result of the appellant's testimony, both Veterans Law Judges sought further etiological opinions regarding the cause of the Veteran's death.  Under these circumstances, nothing gives rise to the possibility that evidence has been overlooked with regard to the appellant's claims decided herein.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judges complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Additionally, the Board finds that there has been substantial compliance with the May 2012 and March 2013 remand directives and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In the May 2012 remand, the Board directed the AOJ to readjudicate the issues on appeal with consideration of all additional evidence received since the issue of the August 2010 statement of the case.  Further, the AOJ was directed to afford the appellant her requested Board hearing.  Thereafter, the AOJ readjudicated the appellant's case in an August 2012 supplemental statement of the case and she testified before the undersigned Veterans Law Judge in November 2012.  

Thereafter, the Board remanded the case again in March 2013 in order to afford the appellant an opportunity to identify any VA or non-VA healthcare provider who treated the Veteran prior to his death, to include Dr. Srikanth, Marion General Hospital, and Indianapolis Methodist Hospital; obtain such identified records as well as those from the Indianapolis and Marion VA facilities; and obtain an addendum opinion addressing whether the Veteran's service-connected disabilities resulted in debilitating effects and general impairment of health to an extent that rendered him materially less capable of resisting the effects of other diseases primarily causing his death.  Finally, the AOJ was directed to adjudicate the referred claim of whether there was clear and unmistakable error (CUE) in a January 2007 rating decision that assigned two separate disability ratings for the Veteran's service-connected varicose veins with chronic phlebitis and stasis dermatitis of the right and left lower extremities effective February 27, 2006.  Thereafter, in a March 2015 letter, the AOJ requested that the appellant identify any outstanding treatment records.  After receiving authorization from her, the AOJ obtained records from Dr. Srikanth and Marion General Hospital; however, records from Dr. Boyce were determined to have been destroyed.  Also obtained were VA treatment records from the Indianapolis and Marion facilities.  Further, addendum opinions were obtained in April 2015 and November 2016.  Finally, the appellant's CUE claim was adjudicated in a February 2017 rating decision.  Therefore, the Board finds that there has been substantial compliance with the Board's May 2012 and March 2013 remand directives and no further action in this regard is necessary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Entitlement to Service Connection for Cause of Death

The appellant's primary contention is that the Veteran's service-connected varicose veins with chronic phlebitis and stasis dermatitis of his bilateral lower extremities were contributory causes of his death.  Further, at her November 2012 Board hearing, she testified that, as the result of the Veteran's in-service shrapnel injury to the left leg, he developed chronic cellulitis, which was complicated by his edema and diabetes mellitus.  The appellant further stated that, because of the Veteran's circulation problems in his legs, he was always fighting infection and the issues with his legs complicated taking care of his other physical needs, which ultimately led to the Veteran's death.   

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or contributory cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause.  For a service-connected disability to be a contributory cause of death, it must have contributed substantially or materially; combined to cause death; aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other diseases or injuries primarily causing death.  38 C.F.R. § 3.312(c)(3).

Minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  There are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102;  see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran died in November 2008.  The Certificate of Death issued the same month lists his cause of death as natural acute renal failure.  A Certified Death Record issued in April 2011 lists the primary cause of death as acute renal failure, coronary artery disease, type 2 diabetes mellitus, and hypertension.  At the time of the Veteran's death, he was service-connected for varicose veins with chronic phlebitis and statis dermatitis of the left and right lower extremities, each evaluated as 60 percent disabling, effective January 12, 1998, and bursitis of the left knee, evaluated as 10 percent disabling, effective February 27, 2006; his combined disability rating was 100 percent as of February 27, 2006.

The Board notes that the appellant does not allege, nor does the record reflect, that the Veteran's diseases resulting in his death, to include acute renal failure, coronary artery disease, type 2 diabetes mellitus, and hypertension, are directly or presumptively related to his military service.  In fact, service connection for congestive heart failure, low kidney function and kidney failure, and diabetes mellitus had previously been denied during the Veteran's lifetime.  Moreover, his STRs are negative for any complaints, treatment, or findings referable to such diseases, and they did not manifest until many years after service.  Furthermore, the appellant has not alleged a continuity of symptomatology referable to such diseases since service, and there is no competent evidence linking the Veteran's fatal diseases directly or presumptively to service.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).  Furthermore, the appellant has not alleged that the Veteran's service-connected disabilities were the principal cause of his death.  Id.  Rather, she has contended that the Veteran's service-connected bilateral varicose veins and left knee disabilities were a contributory cause of his death.

In this regard, the Board has obtained VA opinions addressing such matter in November 2011, April 2015, and November 2016.  With regard to the November 2011 opinion, the Board had specifically inquired as to whether the Veteran's service-connected varicose veins with chronic phlebitis and stasis dermatitis of the right and left lower extremities were contributory causes of the Veteran's death, i.e., whether they contributed substantially to or materially caused the Veteran's death, combined to cause his death, or aided or lent assistance to the production of his death.  

In November 2011, a VHA examiner noted that, during World War II, the Veteran suffered shrapnel wounds of his left leg that apparently was the cause of his varicose veins with chronic phlebitis and stasis dermatitis.  It was noted that the Veteran subsequently developed type II diabetes mellitus, hypertension, obesity, congestive heart failure, coronary artery disease, atrial fibrillation, sleep apnea, hyperlipidemia, stage 3 chronic kidney disease, and diabetes retinopathy.   The VHA examiner stated that it was his opinion that the main cause of the Veteran's chronic kidney disease was diabetes; he also stated that hypertension and obesity can be considered contributory factors in the development of his chronic kidney disease.  However, he found that the Veteran's venous stasis was not involved in the development of his chronic kidney disease.  He stated that the cause of the Veteran's death was acute renal failure and that he died because of a combination of acute renal failure and congestive heart failure that made the management very difficult and resulted in the Veteran's death.  He stated that the varicose veins with chronic phlebitis and stasis dermatitis were not involved in the Veteran's death; rather, his chronic kidney disease and previous heart conditions were contributory to the development of acute renal failure and ultimately death.  The diabetes mellitus, obesity, and hypertension can be blamed for the development of chronic kidney disease. 

Thereafter, in light of the appellant's aforementioned testimony at the November 2012 Board hearing, the Board remanded the case in order to obtain an addendum opinion addressing whether the Veteran's service-connected varicose veins with chronic phlebitis and stasis dermatitis of the right and left lower extremities and bursitis of the left knee resulted in debilitating effects and general impairment of health to an extent that rendered the Veteran materially less capable of resisting the effects of other diseases primarily causing death.    
 
In an April 2015 opinion, the examiner indicated that she had considered the Veteran's medical records, both death certificates, the appellant's statements, and the Board's remand.  She initially noted that the Veteran had a number of chronic medical problems, to include diabetes mellitus, hypertension, chronic diabetic foot ulcer, chronic obstructive pulmonary disease, congestive heart failure with pacemaker, sleep apnea, and chronic renal insufficiency, and was service-connected for bilateral varicose veins with chronic phlebitis and limited flexion of the knee.  The examiner stated that she agreed with the previous examiner's medical opinion that almost certainly his stage 3 chronic kidney disease was due to his diabetes, which ultimately caused his renal failure and death.  She opined that his death was not in any way caused by his varicose veins.  In addition, his hypertension, congestive heart failure, and obesity could also have contributed to renal insufficiency.  In reviewing the literature, the examiner found that complications of varicose veins are uncommon and most commonly include superficial thrombophlebitis or chronic phlebitis, which were, by no means, conditions that would contribute to death in any fashion.  Therefore, in her medical opinion, the Veteran's service-connected disabilities are less likely than not associated with debilitating effects and general impairment of health to an extent that rendered him  materially less capable of resisting the effects of other diseases primarily causing his death.

Following the receipt of additional medical records, the April 2015 VA examiner reviewed the expanded record and offered another addendum opinion in November 2016.  Specifically, she found that the new medical information did not change her medical opinion in regard to whether the Veteran's service-connected disabilities were associated with debilitating effects and general impairment of health to an extent that rendered him materially less capable of resisting the effects of other diseases primarily causing his death.  The examiner reiterated that the Veteran had very significant medical problems and the causes of death listed as acute renal failure, coronary artery disease, type II diabetes and hypertension were not due to his varicose veins.  Rather, she found that all of these major problems contributed to his death.  Furthermore, as the examiner stated before, complications of varicose veins are uncommon and most commonly include superficial thrombophlebitis or chronic phlebitis, which were, by no means, conditions that would contribute to death in any fashion. Therefore, the examiner found that, in her medical opinion, the Veteran's service-connected disabilities are less likely than not associated with debilitating effects and general impairment of health to an extent that rendered him materially less capable of resisting the effects of other diseases primarily causing his death. 

The Board affords great probative weight to the foregoing VA opinions as they are predicated on a review of the record, to include the Veteran's medical records and the appellant's contentions.  The opinions proffered considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez, supra; Stefl, supra. 

In support of her claim, the appellant submitted a statement in June 2009 from Dr. Srikanth in which he indicated that he had treated the Veteran since June 2002 for multiple medical conditions, to include type 2 diabetes, hypertension, sleep apnea syndrome, chronic kidney disease, hyperlipidemia, and atrial fibrillation.  Dr. Srikanth noted that the Veteran had a previous shrapnel injury to the left leg during World War II that left him disabled and eventually bedbound, and it was likely that his chronic cellulitis was related to such injury and was complicated by his edema and diabetes.  However, Dr. Srikanth's statement only addresses the impact of the Veteran's diabetes on his service-connected varicose veins, rather than whether the latter disability caused or contributed to the Veteran's death.  Moreover, the severity of the Veteran's medical conditions, to include his varicose veins, was considered by all VA examiners in rendering the aforementioned opinions.

Further, in the appellant's representative's May 2017 Written Brief Presentation, he cited to an article published by Dr. D. Wollheim for the proposition that abnormally elevated venous pressure stems from the leg's inability to adequately drain blood from the leg toward the heart.  Blood drainage from the leg requires the muscular pumping action of the leg onto the veins, which pump blood from the leg toward the heart as well as from the superficial veins toward the deep veins.  The appellant's representative further argued that Dr. Wollheim provided a connection between the Veteran's service-connected varicose veins and his hypertension.  In this regard, the Board notes that such article states that chronic venous insufficiency commonly causes venous hypertension due to reversal of blood flow in the leg.  He also invited the Board's attention to a passage in the article which advises that, "it should be determined if the patient has comorbidities that may exacerbate chronic venous insufficiency (CVI), including peripheral artery disease, renal failure, venous thrombosis, lymphedema, diabetes mellitus, heart failure, or malnutrition." 

However, in the instant case, there is no indication that the Veteran was diagnosed with venous hypertension.  Moreover, the aforementioned cited passage notes the effect of other disorders on CVI rather than vice versa.  Furthermore, the Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, treatise evidence must "not simply provide speculative generic statements not relevant to the [claimant]'s claim." Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion." Id.   (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra)). 

In this case, the medical article cited by the Veteran's representative only provides general information as to the relationship between CVI and venous hypertension. It is not accompanied by any corresponding clinical evidence specific to the Veteran, and does not suggest a generic relationship between the Veteran's service-connected varicose veins and his hypertension with a degree of certainty such that, under the facts of this specific case, reflects plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  In fact, the April 2015/ November 2016 VA examiner indicated that she had review the relevant medical literature, which indicated that complications of varicose veins are uncommon and most commonly include superficial thrombophlebitis or chronic phlebitis, which were, by no means, conditions that would contribute to death in any fashion, and ultimately determined that the Veteran's death was not in any way caused by his varicose veins.  As such, the Board finds the article cited by the appellant's representative to be irrelevant to the matter for consideration and, therefore, is not probative to this case. Wallin, supra; Sacks, supra.  Consequently, the Board finds that the appellant's representative's argument to be without  merit.
  
Although the appellant and her daughter sincerely believe that the Veteran's service-connected disabilities contributed to his cause of death, such a determination is a complex medical matter that requires training and experience, which neither she nor her daughter have been shown to possess.  Specifically, the question of the impact of the Veteran's service-connected disabilities on his fatal disease process involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Although laypersons are competent to provide opinions on some medical issues, as to the specific issue in this case, the cause of the Veteran's death falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board accords no probative weight to the appellant's and her daughter's lay statements as to the cause of the Veteran's death. 

Consequently, the Board finds that a disability of service origin did not cause or contribute to the Veteran's death and, as such, service connection for the cause of his death is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

III.  DIC under 38 C.F.R. § 1318

A surviving spouse may establish entitlement to DIC in the same manner as if the veteran's death were service-connected where it is shown that the veteran's death was not the result of willful misconduct, and the veteran was (1) rated as totally disabling for a continuous period of at least 10 years immediately preceding death; (2) was rated as totally disabling continuously since his release from active duty and for at least 5 years preceding death; or (3) rated as totally disabling for a continuous period of 1 year immediately preceding death if he was a prisoner of war. 38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

In the instant case, the Veteran was not in receipt of a total disability rating for 10 continuous years prior to his death, was not rated as totally disabling continuously since his release from active duty and for at least 5 years preceding death, and was not a prisoner of war.  Specifically, as noted previously, the Veteran died in November 2008 and had been rated as 100 percent disabled as of February 27, 2006.  Consequently, he was not totally disabled for the 10 years immediately preceding death.  Furthermore, while the Veteran was awarded service connection upon his separation from service for bilateral varicose veins and bursitis of the left knee, such disabilities were assigned noncompensable ratings, effective February 3, 1946.  Moreover, the record does not show, and the appellant has not contended, that he was a prisoner of war. 

Consequently, the Board finds that the criteria for entitlement to DIC under 38 U.S.C.A. § 1318 have not been met.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The preponderance of the evidence is against the appellant's claim.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for cause of the Veteran's death is denied.

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


